      Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 1 of 30




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------x
IN RE: TERM COMMODITIES                               :
COTTON FUTURES LITIGATION                             :
                                                      :   MASTER DOCKET
                                                      :   No. 12-cv-5126 (ALC) (KNF)
                                                      :
                                                      :
This Document Relates To: All Actions                 :
                                                      :
                                                      :
------------------------------------------------------x

             PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
                       MOTION FOR CLASS CERTIFICATION
       Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 2 of 30




                                TABLE OF CONTENTS

INTRODUCTION………………………………………………………………………………1

ARGUMENT……………………………………………………………………………………2

I.      THE PROPOSED CLASS SATISFIES THE REQUIREMENTS OF RULE 23(a)……3

        A.    Rule 23(a)(1): The Proposed Class Is So Numerous The Joinder Is
              Impracticable…………………………………………………………………….3

        B.    Rule 23(a)(2): There are Questions of Law and Fact Common to The Class……4

        C.    Rule 23(a)(3): Plaintiffs’ Claims are Typical of the Class’ Claims………………5

        D.    Rule 23(a)(4): Plaintiffs and Plaintiffs’ Counsel well Fairly and Adequately
              Represent the Class……………………………………………………………….6

II.     THE PROPOSED CLASS SATISFIES RULE 23(b)(3)………………..…..……………8

        A.    Common Questions Predominate Because The Same Common Class-Wide
              Evidence Will be Used to Established Each Class Member’s CEA and
              Sherman Act Claims………………………………………….……...…..………..8

              1.    Plaintiffs’ CEA Manipulation Claim is Susceptible to Common
                    Class-Wide Proof……………………………………………….…...…….9

              2.    Plaintiffs’ CEA Aiding and Abetting Claim is Susceptible To
                    Common Class-Wide Proof…………………………………….………..11

              3.    Plaintiffs’ Sherman Act Claim Is Susceptible to Common
                    Class-Wide Proof….…………………………………………………….12

              4.    Rule 23(b)(3) Does Not Require Common Proof of Damages In
                    Order for Class Certification To Be Appropriate………………….……13

              5.    Plaintiffs’ Proposed Proof of Claim Procedure Ensures No
                    Uninured Class Member Will Recover Damages……………………….14

        B.    A Class Action is Superior To Other Available Methods, If Any, To
              Adjudicate This Action……………………………………………………….….15

III.    THE PROPOSED CLASS IS ASCERTAINABLE…………………………………..…17

IV.     PLAINTIFFS ALLEN AND LEDWITH HAVE CLASS STANDING WITH
        RESPECT TO THE MAY AND JULY CONTRACTS………………..………………..18

                                             i
  Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 3 of 30




CONCLUSION…………………………………………………………………………………..22




                                   ii
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 4 of 30




                                   Table of Authorities

Cases                                                                             Page(s)

Amgen Inc. v. Connecticut Retirement Plans and Trust Funds
 568 U.S. 455 (2013)................................................8

Brown v. Kelly,
 609 F.3d 467 (2d Cir. 2010)...........................................5

Comcast Corp. v. Behrend,
 133 S. Ct. 1426, 185 L. Ed. 2d 515 (2013 .................................13

Cordes & Co. Fin. Servs., Inc. v. A.G. Edwards & Sons, Inc.,
 502 F.3d 91 (2d Cir. 2007) .......................................... 15

C. States S.E. and S.W. Areas Health and Welfare Fund v. Merck-Medco Managed Care, L.L.C.,
 504 F.3d 229 (2d Cir. 2007)............................................4

Damassia v. Duane Reade, Inc.,
 250 F.R.D. 152 (S.D.N.Y. 2008).........................................8

Davis v. City of N.Y.,
 296 F.R.D. 158 (S.D.N.Y. 2013).....................................7, 8

Grenawalt v. AT & T Mobility, LLC,
 2014 WL 4832318 (S.D.N.Y. Sept. 29, 2014)..............................4, 7

Halliburton Co. v. Erica P. John Fund, Inc.,
 573 U.S. 258 (2014) ...............................................14

In re Amaranth Natural Gas Commodities Litig.,
  269 F.R.D. 366 (S.D.N.Y. 2010).....................................Passim

In re Elec. Books Antitrust Litig.,
  11 MD 2293, 2014 WL 1282293 (S.D.N.Y. Mar. 28, 2014).......................5



                                            ii
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 5 of 30




In re Flag Telecom Holdings, Ltd. Securities Litig.,
  574 F.3d 29 (2d Cir. 2009)...........................................6

In re LIBOR-Based Financial Instruments Antitrust Litig.,
  299 F.Supp.3d 430 (S.D.N.Y. 2018)...................................19, 20

In re Natural Gas Commodities Litig.,
  231 F.R.D. 171 (S.D.N.Y. 2005).....................................Passim

In re Petrobras Securities,
  862 F.3d 250 (2d Cir. 2017)......................................8, 17, 18

In re Platinum and Palladium Antitrust Litig.,
  2017 WL 1169626 (S.D.N.Y. Mar. 28, 2017).............................19, 20

In re Sumitomo Copper Litig.,
  182 F.R.D. 85 (S.D.N.Y. 1998).....................................Passim

In re Sumitomo Copper Litig.,
  194 F.R.D. 430 (S.D.N.Y. 2000)........................................5

In re Sumitomo Copper Litig.,
  194 F.R.D. 480 (S.D.N.Y. 2000)........................................3

In re Term Commodities Cotton Futures Litig.,
  371 F. Supp. 3d 95 (S.D.N.Y. 2019)......................................2

In re Term Commodities Cotton Futures Litig.,
  2013 WL 9815198 (S.D.N.Y. Dec. 20, 2013)................................1

In re Term Commodities Cotton Futures Litig.,
  2020 WL 5849142 (S.D.N.Y. Sept. 30, 2020)............................Passim

In re Term Commodities Cotton Futures Litig.,
  2018 WL 1737706 (S.D.N.Y. Feb. 28, 2018)............................Passim




                                      iii
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 6 of 30




In re Visa Check/MasterMoney Antitrust Litig.,
  280 F.3d 124 (2d Cir. 2001)...........................................16

In re Soybean Futures Litigation
  892 F. Supp. 1025 (N.D. Ill. E.D. 1995....................................3

Johnson v. Nextel Commun. Inc.,
 780 F.3d 128 (2d Cir. 2015)...........................................5

K.A. v. City of New York,
 413 F. Supp. 3d 282 (S.D.N.Y. 2019)..................................2, 3, 4

Kendall v. Emps. Ret. Plan of Avon Prods.,
 561 F.3d 112 (2d Cir. 2009) ..............................................18

Langan v. Johnson & Johnson Consumer Companies, Inc.,
 897 F.3d 88 (2d Cir. 2018)...........................................17

Leber v. Citigroup 401(k) Plan Inv. Comm.,
 323 F.R.D. 145 (S.D.N.Y. 2017).....................................19, 22

Meyer v. U.S. Tennis Ass'n,
 297 F.R.D. 75 (S.D.N.Y. 2013).........................................4

NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co.,
 693 F.3d 145 (2d Cir. 2012)......................................18, 19, 20

Ploss v. Kraft Foods Grp., Inc.,
 431 F. Supp. 3d 1003 (N.D. Ill. 2020).....................................3

Roach v. T.L. Cannon Corp.
 778 F.3d 401 (2d Cir. 2015)...........................................13

Robidoux v. Celani,
 987 F.2d 931 (2d Cir. 1993)...........................................4

Sykes v. Mel S. Harris and Associates LLC,
 780 F.3d 70 (2d Cir. 2015).........................................9, 14

                                      iv
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 7 of 30




Seijas v. Republic of Argentina,
  606 F.3d 53 (2d Cir. 2010) ...........................................14

Tyson Foods, Inc. v. Bouaphakeo,
 136 S.Ct. 1036 (2016)............................................14, 15

Wal-Mart Stores, Inc., v. Dukes
 564 U.S. 338 (2011)..............................................8, 13

Statutes

7 U.S.C. §1........................................................2

15 U.S.C. §2.......................................................2

Rules

Rule 23(a)....................................................3, 4, 10

Rule 23(a)(1)....................................................4,5

Rule 23(a)(1)-(4)....................................................4

Rule 23(a)(2)......................................................5

Rule 23(a)(3)......................................................6

Rule 23(a)(4)......................................................8

Rule 23(b).......................................................11

Rule 23(b)(3) ..................................................Passim




                                      v
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 8 of 30




Other Authorities

Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure
§1778 (3d ed. 2005) ................................................14

Newberg on Class Actions § 3:54 (5th ed. 2013).............................7, 14




                                         vi
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 9 of 30




                                        INTRODUCTION

       Pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure, Plaintiffs Mark Allen

and Brian Ledwith (“Plaintiffs”) respectfully submit this memorandum and the accompanying

evidentiary materials1 in support of their motion to certify this action as a class action on behalf

of the Class2 alleged herein.

       This case involves what the financial press has called the “largest ever cotton squeeze”

and the “worst thing that ever happened” to the cotton market.3 Plaintiffs contend and allege that

Defendants4 had the motivation, knowledge, ability, and intent to manipulate and did manipulate

the prices of the May 2011 Intercontinental Exchange (“ICE”) cotton futures contract (“May

Contract”) and July 2011 ICE cotton futures contract (“July Contract”). Compare

       •   In re Term Commodities Cotton Futures Litig., No. 12 CIV. 5126 ALC KNF, 2013
           WL 9815198 (S.D.N.Y. Dec. 20, 2013) (“Cotton I”), on reconsideration in part, No.
           12 CIV. 5126, 2014 WL 5014235 (S.D.N.Y. Sept. 30, 2014) (denying Defendants’
           motion to dismiss Plaintiffs’ manipulation and monopolization claims under the



1
  Submitted herewith is the Declaration of Christopher M. McGrath (“McGrath Decl.”).
2
  The Class is defined as:
                All persons, corporations and other legal entities that (a) purchased
       between March 30 and May 6, 2011 a May 2011 Contract in order to
       liquidate a short position in such contract, including short positions held as
       part of spread positions; or (b) contracted to purchase cotton on call based
       on the May 2011 Contract price, and set the price on this contract between
       March 30 and May 6; or (c) purchased between June 7 and July 7, 2011, a
       July 2011 Contract in order to liquidate a short position therein, including
       short positions held as part of spread positions; or (d) contracted to purchase
       cotton on call based on the July 2011 Contract price, and set the price on
       this contract between June 7 and July 7, 2011.
                Excluded from the Class are Defendants, any parent, subsidiary,
       affiliate, agent or employee of any Defendant, and any co-conspirator.
3
  Gregory Meyer and Javier Blas, “Traders Cause Cotton Chaos with Bulk Deliveries,” Financial
Times, Sept. 25, 2011, available at: http://www.ft.com/cms/s/0/fec1a026-e77c-11e0-9da3-
00144feab49a.html#axzz3o0m1SotH).
4
  “Defendants” refers to Louis Dreyfus Commodities B.V., Louis Dreyfus Commodities Cotton
LLC (a/k/a Allenberg Cotton Company), LDC Holdings Inc., Term Commodities, Inc., Louis
Dreyfus Commodities LLC, and Joseph Nicosia.


                                                  1
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 10 of 30




           Commodity Exchange Act, 7 U.S.C. §1 et seq. (“CEA”) and the Sherman Antitrust
           Act, 15 U.S.C. §2 et seq. (“Sherman Act”)).

       •   In re Term Commodities Cotton Futures Litig., No. 12-CV-5126 (ALC), 2020 WL
           5849142 (S.D.N.Y. Sept. 30, 2020) (“Cotton IV”) (denying Defendants’ motion for
           summary judgment and holding that Plaintiffs have adduced sufficient evidence for a
           reasonable jury to sustain all of the elements of such claims).

       •   In re Term Commodities Cotton Futures Litig., No. 12-CV-5126 ALC KNF, 2018
           WL 1737706 (S.D.N.Y. Feb. 28, 2018) (“Cotton II”) (granting Plaintiff Ledwith
           leave to rejoin the case in the filing of an amended consolidated complaint and
           finding that Plaintiff Ledwith adequately alleged actual damages and standing under
           the CEA with respect to the May Contract and July Contract).

       •   In re Term Commodities Cotton Futures Litig., 371 F. Supp. 3d 95, 99 (S.D.N.Y.
           2019) (“Cotton III”) (denying Defendants’ Rule 12(c) motion seeking to dismiss
           Plaintiffs’ claims regarding the July Contract and finding that Plaintiff Ledwith had
           adequately alleged actual injury in connection with Defendants’ alleged manipulation
           of the July Contract and otherwise sufficiently alleged violations of the CEA with
           respect to the July Contract).

       •   Cotton IV, 2020 WL 5849142 at *37-39 (denying summary judgment and holding
           that Plaintiffs have adduced sufficient evidence for a reasonable jury to sustain all the
           elements of their claims and finding that Plaintiff Allen and Plaintiff Ledwith have
           standing to assert July Contract claims).

       Plaintiffs and all Class members traded in the same standardized cotton futures contracts,

in the same unitary trading pit/market maintained by the ICE during the Class Period. The Class

Period is defined as March 30 through May 6, 2011 and June 7 through July 7, 2011. Further

facts are set forth in the context of argument below.

                                          ARGUMENT

       In order to certify their Class under Rule 23(b)(3), Plaintiffs must satisfy all four

requirements of Rule 23(a) and the two requirements of Rule 23(b)(3). K.A. v. City of New York,

413 F. Supp. 3d 282, 301 (S.D.N.Y. 2019) (Carter, J.) (“K.A.”). Courts have repeatedly certified

classes in cases (like this one) alleging manipulation in violation of the CEA, finding that each




                                                 2
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 11 of 30




element of Rule 23(a) and 23(b)(3) were readily satisfied.5 Plaintiffs demonstrate below that all

four requirements of Rule 23(a) are satisfied and both requirements of Rule 23(b)(3) are

satisfied.

I.       THE PROPOSED CLASS SATISFIES THE REQUIREMENTS OF RULE 23(a)

         Federal Rule 23(a)(1)-(4) provides that:

                One or more members of a class may sue or be sued as representative
                parties on behalf of all members only if: (1) the class is so numerous
                that joinder of all members is impracticable; (2) there are questions
                of law or fact common to the class; (3) the claims or defenses of the
                representative parties are typical of the claims or defenses of the
                class; and (4) the representative parties will fairly and adequately
                protect the interests of the class.

Fed. R. Civ. P. 23(a). “Courts refer to these four prongs as ‘numerosity,’ ‘commonality,’

‘typicality,’ and ‘adequacy.’” K.A., 413 F. Supp. 3d at 301. Plaintiffs satisfy each prong of Rule

23(a).

         A.     Rule 23(a)(1): The Proposed Class Is So Numerous That Joinder Is
                Impracticable


5
  Ploss v. Kraft Foods Grp., Inc., 431 F. Supp. 3d 1003, 1009 (N.D. Ill. 2020) (certifying class of
wheat futures traders and involving two wheat futures contracts over a six-week class period),
petition for leave to appeal denied, 20-8001 (7th Cir. Feb. 21, 2020); In re Amaranth Natural
Gas Commodities Litig., 269 F.R.D. 366 (S.D.N.Y. 2010) (certifying class of natural gas futures
contract traders and involving numerous different contract expirations over an eight-month class
period), petition for leave to appeal denied sub nom. Amaranth Advisors, LLC, et al. v. Roberto
E. Calle Gracey, et al., No. 10-4110-mv (2d Cir. Dec. 30, 2010); In re Natural Gas Commodities
Litig., 231 F.R.D. 171, 179 (S.D.N.Y. 2005) (certifying class of both short and long traders in
more than sixty natural gas futures contracts over a three-year class period) petition for leave to
appeal denied sub nom. Cornerstone Propane Partners, L.P., et al. v. Reliant Energy Services,
Inc., et al., No. 05-CV-5732 (2d Cir. Aug. 1, 2006); In re Sumitomo Copper Litig., 182 F.R.D.
85, 87 (S.D.N.Y. 1998) (“Sumitomo I”) (certifying a class both of long traders and short traders
in more than 36 futures contracts for a duration of over two years); In re Sumitomo Copper
Litig., 194 F.R.D. 480 (S.D.N.Y. 2000) (“Sumitomo II”) (same but 30-month class period),
appeal denied, 262 F.3d 134 (2d Cir. 2001); In re Soybean Futures Litig., No. 89 C 7009, 1993
U.S. Dist. LEXIS 18738 (N.D. Ill. Dec. 27, 1993) (report and recommendation certifying a five-
week class of both longs and shorts in two separate futures contracts, adopted by the court on
January 26, 1994, as reflected at 892 F. Supp. 1025, 1031 n. 1 (N.D. Ill. 1995)).


                                                    3
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 12 of 30




       Rule 23(a)(1) requires that a class be “so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). Numerosity is “presumed” to be satisfied if a class

consists of forty or more members. Meyer v. U.S. Tennis Ass'n, 297 F.R.D. 75, 82 (S.D.N.Y.

2013) (Carter, J.) (“Courts generally presume numerosity where a class consists of 40 or more

members.”); see also Grenawalt v. AT & T Mobility, LLC, 11-CV-2664, 2014 WL 4832318, at

*3 (S.D.N.Y. Sept. 29, 2014) (Carter, J.) (finding numerosity factor satisfied where records

indicated at least 70 class members). Joinder need not be impossible. C. States S.E. and S.W.

Areas Health and Welfare Fund v. Merck-Medco Managed Care, L.L.C., 504 F.3d 229, 244-45

(2d Cir. 2007) (“The numerosity requirement in Rule 23(a)(1) does not mandate that joinder of

all parties be impossible—only that the difficulty or inconvenience of joining all members of the

class make use of the class action appropriate.”). And Plaintiffs need not furnish “evidence of

exact class size or identity of class members to satisfy the numerosity requirement.” Robidoux v.

Celani, 987 F.2d 931, 935 (2d Cir. 1993).

       There were approximately 96 traders with reportable positions (i.e., “large traders”) in the

May Contract and July Contract during the Class Period. McGrath Decl., ¶9. The number of

large traders in a futures contract is typically only a fraction of the total number of traders in such

futures contract. Natural Gas, 231 F.R.D. at 179. Numerosity is satisfied.

       B.      Rule 23(a)(2): There are Questions of Law and Fact Common to The Class

       A “single” common question of law or fact will suffice to satisfy Rule 23(a)(2). K.A.,

413 F. Supp. 3d at 302. A question of law or fact is common to the class if the question is

“capable of class-wide resolution—which means that its truth or falsity will resolve an issue that

is central to the validity of each one of the claims in one stroke…Where the same conduct or

practice by the same defendant gives rise to the same kind of claims from all class members,




                                                  4
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 13 of 30




there is a common question.” Johnson v. Nextel Commun. Inc., 780 F.3d 128, 137-38 (2d Cir.

2015) (internal citations omitted); see id. (“[T]he proponent of class certification need not show

that the common questions ‘will be answered, on the merits, in favor of the class.’”). The

commonality requirement poses “a ‘low hurdle.’” Sumitomo II, 194 F.R.D. 480, 481 (S.D.N.Y.

2000).

         Plaintiffs satisfy commonality. There are numerous questions of law common to all

Class members, including what is required under the elements of CEA manipulation and

Sherman Act monopolization. Compare Cotton I (delineating what is required under each of the

elements of the claims here) with Cotton IV (holding and finding that Plaintiffs have submitted

sufficient evidence to satisfy such elements).

         Though the foregoing fully satisfies commonality, numerous additional common mixed

questions of law and fact are present. See II.A. below.

         C.     Rule 23(a)(3): Plaintiffs’ Claims are Typical of the Class’ Claims

         Typicality is satisfied where “each class member’s claim arises from the same course of

events, and each class member makes similar legal arguments to prove the defendant’s

liability.’” Merck-Medco Managed Care, 504 F.3d at 245 (internal citation omitted); Brown,

609 F.3d at 475 (“The commonality and typicality requirements often ‘tend to merge into one

another, so that similar considerations animate analysis’ of both.”). The typicality requirement is

“not demanding.” In re Elec. Books Antitrust Litig., No. 11 MD 2293, 2014 WL 1282293, at *12

(S.D.N.Y. Mar. 28, 2014).

         Typicality is satisfied. Plaintiffs and Class members, all of whom purchased the exact

same May and/or July 2011 Contracts in the exact same marketplace, were affected by – and

their exact same legal claims under the CEA and Sherman Act arise from – Defendants’




                                                 5
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 14 of 30




unlawful common course of conduct that is alleged to have manipulated prices of the May and

July Contracts. In each of the May and July Contracts, Defendants made large late purchases of

long positions in the face of a known congestion and represented that such purchases constituted

hedging. Cotton I, at *11-16; Cotton IV at *24-30. But, far from reducing their price risks as

required by hedging, Defendants’ large late purchases and bull spread futures positions greatly

increased Defendants’ price risks in exactly the manner which would profit from a manipulative

squeeze. Id.; see II.A (predominance of common questions) and IV (common course of conduct

in the context of class standing).

       This Court has previously held that typicality is satisfied under similar circumstances in

numerous prior actions involving claims for manipulation in violation of the CEA. See, e.g.,

Sumitomo I, 182 F.R.D. at 95 (typicality satisfied where futures traders’ make the same legal

claims arising from the same alleged manipulation that was to be proved by the defendants’ same

three-year long course of conduct involving scores of different futures contracts); Amaranth, 269

F.R.D. at 379 (same involving nine-month long course of conduct involving scores of different

futures contracts).

   D. Rule 23(a)(4): Plaintiffs and Plaintiffs’ Counsel will Fairly and Adequately
      Represent the Class

       Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect

the interests of the class.” Fed. R. Civ. P. 23(a)(4). The Second Circuit has explained that:

               [a]dequacy “entails inquiry as to whether: 1) plaintiff's interests are
               antagonistic to the interest of other members of the class and 2)
               plaintiff's attorneys are qualified, experienced and able to conduct
               the litigation.”

In re Flag Telecom Holdings, Ltd. Securities Litig., 574 F.3d 29, 35 (2d Cir. 2009) (internal

citations omitted). “To avoid antagonistic interests, any ‘fundamental’ conflict that goes ‘to the




                                                 6
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 15 of 30




very heart of the litigation,’ must be addressed….” In re Payment Card Interchange Fee, 827

F.3d at 231 (2d Cir. 2016).

       Courts deny class certification on the basis of the inadequacy of class representatives

“only in flagrant cases, where the putative class representatives display an alarming unfamiliarity

with the suit, display an unwillingness to learn about the facts underlying their claims, or are so

lacking in credibility that they are likely to harm their case.’” Facebook IPO, 312 F.R.D. at 345

(internal quotation marks and citation omitted).

         Counsel is Adequate. “Adequacy of counsel asks whether the attorneys who seek to

represent the class are competent to do the job.” Newberg on Class Actions § 3:54 (5th ed.). The

Court appointed Lovell Stewart Halebian Jacobson LLP (“Lovell Stewart”) as Interim Class

Counsel on August 13, 2012. ECF No. 14. Lovell Stewart are adequate counsel to prosecute

this litigation. Among other things, Lovell Stewart’s work on behalf of the Class (with the

assistance of Plaintiffs) has resulted in the denial, among others, of Defendants’ motions to

dismiss the complaint, Defendants’ motion for summary judgment, and Defendants’ Daubert

motions to exclude experts. See pp. 1-2 above.

       Plaintiffs are Adequate. Plaintiffs’ interests are aligned with Class members’ interests

because they allege the same exact claims and suffered the same injuries—paying artificial

prices for the May Contract and/or July Contract as a result of Defendants’ common course of

unlawful conduct. Grenawalt, 2014 WL 4832318, at *4 (“Plaintiffs’ interests are not

antagonistic to those of the class, as they both allege the same wrongs and seek the same

relief.”). The presence of common question of law and fact applicable to Plaintiffs and the Class

(see “B” above), and the fact that Plaintiffs’ claims are typical of the Class (see “C” above),

further support a finding that Plaintiffs are adequate representatives. Davis v. City of N.Y., 296




                                                   7
      Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 16 of 30




F.R.D. 158, 167 (S.D.N.Y. 2013) (quoting Wal-Mart Stores, Inc., 564 U.S. at 349 n.5) (“In

practice, the ‘commonality and typicality requirements of Rule 23(a) tend to merge,’ and ‘those

requirements . . . also tend to merge with the adequacy-of-representation requirement.’”);

Damassia v. Duane Reade, Inc., 250 F.R.D. 152, 158 (S.D.N.Y. 2008) (“The fact that plaintiffs’

claims are typical of the class is strong evidence that their interests are not antagonistic to those

of the class; the same strategies that will vindicate plaintiffs’ claims will vindicate those of the

class.”). Plaintiffs have actively participated in this case including by responding to Defendants’

voluminous discovery requests, sitting for deposition and otherwise representing the interests of

the Class. Plaintiff Allen has expended significant time and effort in this case to assist Lovell

Stewart in the prosecution of the claims. Rule 23(a)(4) adequacy is established.

II.     THE PROPOSED CLASS SATISFIES RULE 23(b)(3)

        A.     Common Questions Predominate Because The Same Common Class-Wide
               Evidence Will be Used to Establish Each Class Member’s CEA and Sherman
               Act Claims
        Rule 23(b)(3) requires that (1) “questions of law or fact common the class members

predominate over any questions affecting only individual class members,” and (2) “a class action

is superior to other available methods for fairly and effectively adjudicating the controversy.”

Fed. R. Civ P. 23(b)(3). The Second Circuit has held that the “‘predominance’ requirement is

satisfied if: (1) resolution of any material ‘legal or factual questions ... can be achieved through

generalized proof,’ and (2) these [common] issues are more substantial than the issues subject

only to individualized proof.’” In re Petrobras Securities, 862 F.3d 250, 270 (2d Cir. 2017).

Rule 23(b) does not require that common questions “be answered, on the merits, in favor of the

class.” Amgen Inc. v. Connecticut Ret. Plans and Tr. Funds, 568 U.S. 455, 459 (2013).

Moreover, “individual questions need not be absent. . . The rule requires only that those




                                                   8
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 17 of 30




questions not predominate over the common questions affecting the class as a whole.” Sykes v.

Mel S. Harris and Associates LLC, 780 F.3d 70, 81 (2d Cir. 2015).

       Courts in this District have repeatedly found the predominance requirement readily

satisfied in cases (like this one) involving claims of commodity futures manipulation in violation

of the CEA. See, e.g., Natural Gas, 231 F.R.D. at 180-81; Sumitomo I, 182 F.R.D. at 90.

               1.      Plaintiffs’ CEA Manipulation Claim is Susceptible To Common
                       Class-Wide Proof.
       The four elements of a CEA manipulation claim are: “(1) Defendants possessed an ability

to influence market prices; (2) an artificial price existed; (3) Defendants caused the artificial

prices; and (4) Defendants specifically intended to cause the artificial price.” Cotton IV, at *24.

Each of the foregoing elements presents common class-wide questions that may be answered by

common class-wide proof. These common issues predominate.

       Ability to Influence Prices. The ability to influence price element may be established

by demonstrating that Defendants exacerbated a known congestion in the market. Id., at *24-25.

Common class-wide evidence of Defendants’ knowledge of a market congestion includes

Defendants’ internal documents and testimony reflecting Defendants’ monitoring of the low

levels of publicly reported ICE certificated stocks, Defendants’ awareness that their long

positions in the May and July 2011 contracts (and late additions thereto) were many times larger

than ICE certified stocks and Defendants’ repeated acknowledgment of long warehouse load out

delays that would have prevented the certification of a sufficient additional amount of cotton to

satisfy Defendants’ long positions. Id., at *25-27. Common evidence of Defendants’ intentional

exacerbation of such market congestion includes Defendants’ large, late additions to their May

and July 2011 contract long positions, Defendants’ uneconomic refusal to buy cheaper cotton in

the cash market (including up to 800,000 bales from Glencore) and Defendants’ slow pace of



                                                  9
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 18 of 30




“buying back” their sales contracts despite historically attractive prices. Id. The Court has held

that the foregoing common class-wide evidence is sufficient for a reasonable jury to infer that

Defendants knowingly exacerbated a market congestion. Id. Accordingly, the ability to

influence element (and each other element of Plaintiffs’ CEA claims, see below) may be proven

by common class-wide evidence.

       Manipulative Intent. Manipulative intent may be established inferentially from the

conduct of Defendants. Cotton IV, at *27. Common evidence that Defendants acted with

manipulative intent includes documents and testimony reflecting Defendants’ large, late

additions to their long cotton futures position in the face of a known congestion, Defendants’

uneconomic refusal to engage buybacks despite record favorable prices, Defendants’ refusal to

purchase cheaper cotton in the cash market and Defendants’ multiple misrepresentations to ICE

(e.g., Defendants represented to ICE that its futures position was a “bona fide hedge” even

though such position greatly increased, instead of decreased, Defendants’ price risk). Id., *27-

30. The Court has held that the foregoing evidence could lead a reasonable jury to infer

Defendants acted with manipulative intent. Id.

       Artificial Prices. An artificial price is a price not reflective of supply and demand.

Cotton IV, at *31. The existence of an artificial price may be demonstrated in numerous ways,

including by analysis of the underlying commodity’s normal market forces, historical prices,

supply and demand factors, price spreads, and also the cash market for the commodity at issue.

Id., at *31-33. Plaintiffs have proffered numerous well-accepted indicia of artificial prices, each

of which is common class-wide evidence that may be used to prove that the prices of the May

and July 2011 contracts were artificial during the Class Period. Such common class-wide

evidence includes the following facts: (1) cotton futures prices switched from a declining




                                                 10
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 19 of 30




backwardation to record increasing backwardation, (2) the May-July spread reached record highs

in a record short time, (3) there was substantial inversions in the May-July and July-December

spread, and (4) the May and July futures prices diverged significantly from multiple different

cash market prices. Id. In addition to the foregoing, the Court has accepted Dr. Pirrong’s event

study analysis, which demonstrates that May Contract prices were artificial by as much as 14-15

cents per pound and that July Contract prices were artificial by as much as 32 cents per pound.

Id. The Court has held that the foregoing evidence and expert testimony is sufficient for a

reasonable jury to infer that prices of the May and July Contracts were artificial during the Class

Period. Id.

       Causation. The causation element requires that Defendants be the proximate cause of

the price artificiality. Cotton IV, at *33. Plaintiffs have offered numerous types of common

class-wide evidence demonstrating that Defendants caused artificial prices. Such evidence

includes Defendants’ internal predictions that the backwardation in the futures market would

greatly increase if a “large stopper” threated to take delivery, the market thereafter switching (as

Defendants predicted) from declining backwardation to record increasing backwardation, the

spreads increasing to record highs at the same time Defendants added to their long positions, and

the corresponding collapse of the spreads as Defendants greatly reduced their long positions. Id.,

at *33-34. Plaintiffs have also proffered, and the Court has accepted as reliable and admissible,

Dr. Pirrong’s event study analysis, which indicates that Defendants caused the artificial prices

observed during the Class Period. Id. The Court held that the foregoing evidence could lead a

reasonable jury to conclude that Defendants were the proximate cause of the artificial prices of

the May and July Contracts during the Class Period. Id.

               2.      Plaintiffs’ CEA Aiding and Abetting Claim is Susceptible To
                       Common Class-Wide Proof



                                                 11
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 20 of 30




       To establish a claim for aiding and abetting under the CEA, Plaintiffs must demonstrate

that the aiding and abetting corporate Defendants knew the principal (Defendant Nicosia)

intended to manipulate the price of ICE cotton futures and the aiders and abettors intended to

help the principal and did help the principal do so. Cotton IV, at *34-45. Plaintiffs’ common

class-wide evidence demonstrating that Defendants aided and abetted Defendant Nicosia’s

manipulation of the May and July Contracts includes the following: Defendant Nicosia was the

head cotton trader, Executive Vice President of Defendant LDC and CEO of Defendant

Allenberg, as CEO Defendant Nicosia oversaw the large, late purchases of long positions in the

May and July Contracts and the slowing of the buy backs and the corporate Defendants financed

and greatly profited from such long positions. Cotton IV, at *6, 8, 34-35. The Court found that a

reasonable jury could infer that Plaintiffs have proffered enough facts and evidence that a

reasonable jury could render a verdict in Plaintiffs’ favor on their aiding and abetting claim.

Cotton IV, at *2, 34-35.

               3.      Plaintiffs’ Sherman Act Claim Is Susceptible to Common Class-wide
                       Proof
       To establish a claim for monopolization under Section 2 of the Sherman Act, Plaintiffs

must establish: “(1) the possession of monopoly power in the relevant market and (2) the willful

acquisition or maintenance of that power as distinguished from growth or development as a

consequence of a superior product, business acumen, or historic accident.’” Cotton II, 2020 WL

5849142, at *35. Like Plaintiffs’ CEA claims discussed above, each element of Plaintiffs’

Sherman Act claim may be satisfied by common class-wide evidence.

       Monopoly Power. Monopoly power (or market power) is the power to control prices or

exclude competition. Cotton IV, at *35. Monopoly power may be shown through direct

evidence of anticompetitive effects. Id. Common class-wide evidence of Defendants’ market



                                                 12
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 21 of 30




power includes all the same common evidence that demonstrates Defendants’ ability to influence

prices (see “1” above), including evidence that Defendants’ knowingly exacerbated a market

congestion that resulted in a “U-turn” in backwardation to record levels (as Defendants internally

predicted would happen). Cotton IV, at *35-36. The Court has held that this evidence is

sufficient for a reasonable jury to find that Defendants had monopoly power. Id.

       Willful Acquisition. This element requires Plaintiffs to show anticompetitive conduct,

i.e., conduct without a legitimate business purpose. Cotton IV, at *37. Plaintiffs can

demonstrate Defendants’ anticompetitive conduct through common class-wide evidence of

Defendants’ uneconomic conduct, such as adding to their large long positions in the cotton

futures market (at high prices) while turning down large volumes of cotton in the cash market (at

cheaper prices) and refusing to meaningfully engage in buy backs of sales contracts despite

historically attractive prices. Id. The Court had held that a reasonable jury could conclude that

Defendants’ conduct was taken for anticompetitive purposes in violation of Section 2 of the

Sherman Act. Id.

       4.      Rule 23(b)(3) Does Not Require Common Proof of Damages

       Courts recognize that the need for individualized damage inquiries is a common feature

of class actions, and it has long been settled that Rule 23(b)(3) does not require common proof of

damages in order for class certification to be appropriate. See, e.g., Roach v. T.L. Cannon Corp.,

778 F.3d 401, 405 (2d Cir. 2015) (“We hold that Comcast [Corp. v. Behrend, 133 S. Ct. 1426,

185 L. Ed. 2d 515 (2013)] does not mandate that certification pursuant to Rule 23(b)(3) requires

a finding that damages are capable of measurement on a classwide basis.”); see also Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 362, 131 S. Ct. 2541, 2558 180 L. Ed. 2d 374 (2011) (it is

“clear that individualized monetary claims belong in Rule 23(b)(3).”); 2 William B. Rubenstein,




                                                13
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 22 of 30




Newberg on Class Actions § 4:54 (5th Ed. 2013) (“[P]redominance requirement is satisfied

despite the need to make individualized damage determinations.”). As the Supreme Court stated

in Tyson:

       When “one or more of the central issues in the action are common to the class and can be
       said to predominate, the action may be considered proper under Rule 23(b)(3) even
       though other important matters will have to be tried separately, such as damages . . .
       peculiar to some individual class members.”
[Emphasis added] Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045, 194 L. Ed. 2d 124

(2016) (quoting CHARLES A. WRIGHT ET AL., 7AA FEDERAL PRACTICE AND

PROCEDURE § 1778, at 123-24 (3d ed. 2005)).

               5.     Plaintiffs’ Proposed Proof of Claim Procedure Ensures No Uninured
                      Class Member Will Recover Damages

       Consistent with the law that Rule 23(b)(3) class certification may be granted where there

are individual questions as to damages and uncertainty as to the outcomes of whether each class

member has damages, the Supreme Court and Second Circuit also have recognized that the

existence of uninjured class members does not bar class certification. In Tyson, 136 S. Ct. at

1044, the Supreme Court affirmed certification of a class under the Fair Labor Standards Act

(“FLSA”) that contained over 200 uninjured class members. See also Halliburton Co. v. Erica

P. John Fund, Inc., 573 U.S. 258, 276, 134 S.Ct. 2398, 189 L.Ed.2d 339 (2014) (noting that

predominance would still be satisfied if a class contained uninjured class members that

“defendant might attempt to pick off” through individualized inquiries). In Seijas v. Republic of

Argentina, 606 F.3d 53, 56–58 (2d Cir. 2010), the Second Circuit affirmed certification of eight

classes of holders of defaulted Argentine bonds, expressing no concern that summary judgment

briefing revealed that “[c]omplicated questions existed [ ] as to which bondholders were class

members and as to how much each class member could recover.” Similarly, in Sykes v. Mel S.

Harris & Assocs. LLC, 780 F.3d 70, 91 (2d Cir. 2015), the Court concluded that the possibility


                                                14
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 23 of 30




of uninjured plaintiffs did not defeat predominance “given the myriad common issues” in the

case. See Cordes & Co. Fin. Servs., Inc. v. A.G. Edwards & Sons, Inc., 502 F.3d 91, 108 (2d Cir.

2007) (emphasis added) (holding that even in cases where “the issue of injury-in-fact [not just

damages calculation] presents individual questions, . . . it does not necessarily follow that they

predominate over common ones and that class action treatment is therefore unwarranted.”).

       Tyson explained that if a class contains uninjured members, the relevant question is

whether some “methodology will be successful in identifying uninjured class members,” so as to

permit any recovery to be disbursed only to class members that were injured. Tyson Foods, 136

S. Ct. at 1050. Here, Plaintiffs propose that there first be a trial in which the jury verdict

establishes the daily amounts of price artificiality caused by Defendants. Then, if Plaintiffs are

successful, there will be a claims procedure in which Class members submit verified proofs of

claims establishing their transactions in the May and July Contracts.

       Pursuant to this procedure, Class members whose verified submissions demonstrate

transactions which result in entitlement to a payout under the artificiality numbers determined by

the jury, will receive damages. Class members whose verified proofs of claims do not

demonstrate transactions which qualify for a payout under the artificiality numbers found by the

jury, will not receive a payment. Using this procedure, no uninjured Class member will receive a

damages award.

       B.      A Class Action is Superior To Other Available Methods, If Any, To
               Adjudicate This Action
       Rule 23(b)(3) “superiority” requires that a class action be “superior to other available

methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). In

making this determination, a court must consider:

       (A) the class members’ interests in individually controlling the prosecution or
       defense of separate actions; (B) the extent and nature of any litigation concerning


                                                  15
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 24 of 30




        the controversy already begun by or against class members; (C) the desirability or
        undesirability of concentrating the litigation of the claims in the particular forum;
        and (D) the likely difficulties in managing a class action.
Fed. R. Civ. P. 23(b)(3). Each of the four factors favors certification.

        Rule 23(b)(3)(A). Many Class member claims will be relatively small compared to the

high cost of litigating claims for manipulation such that many claims will likely be “negative

value” claims. Natural Gas, 231 F.R.D. at 185; Amaranth, 269 F.R.D at 386, Sumitomo I, 182

F.R.D. at 97. That is, the high costs of prosecuting an individual manipulation claim would

likely be greater than the prospective benefit of pursuing such a claim on an individual basis.

Indeed, since the original complaints herein were filed and thereafter consolidated in 2012, no

separate individual action has been filed. This indicates Class members are unlikely to pursue a

separate action.

        Rule 23(b)(3)(B). Plaintiffs are unaware of any other litigation concerning this

controversy that has been brought by a Class member. This favors certification.

        Rule 23(b)(3)(C). Judicial economy favors continuing to concentrate the litigation

before this Court. The Court, over the last eight-plus years, has expended significant time and

resources resolving many different motions (including substantial motions to dismiss and for

summary judgment), issuing lengthy orders and otherwise has significant experience with the

issues in this case. Accordingly, continuing to proceed before this Court will promote judicial

efficiency and reduce litigation costs. Also, the ICE (the futures exchange on which the May and

July Contracts traded), is located in this District.

        Rule 23(b)(3)(D). The “failure to certify an action under Rule 23(b)(3) on the sole

ground that it would be unmanageable is disfavored and should be the exception rather than the

rule.” In re Visa Check/MasterMoney Antitrust Litig., 280 F.3d 124, 140 (2d Cir. 2001). This

action has been pending more than eight years and there have been no substantial difficulties in


                                                   16
       Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 25 of 30




managing the case. Indeed, the parties have already completed fact and expert discovery and the

Court has already denied Defendants’ motion to dismiss. Plaintiffs respectfully submit that this

case is more manageable than prior CEA class actions previously certified by this Court that

involved more defendants, longer class periods or more than two futures contracts. See fn. 5

above (collecting certified CEA actions). Superiority is satisfied.

III.     THE PROPOSED CLASS IS ASCERTAINABLE

         Under the Second Circuit’s implied requirement of ascertainability, a court is “to

consider whether a proposed class is defined using objective criteria that establish a membership

with definite boundaries. This modest threshold requirement will only preclude certification

if a proposed class definition is indeterminate in some fundamental way.” Petrobras

Securities, 862 F.3d at 269 (emphasis added). There is no administrative feasibility requirement

and ascertainability “does not directly concern itself with the plaintiffs' ability to offer proof of

membership under a given class definition.” Id. Instead, a class may be ascertainable when it

is “identified by subject matter, timing, and location. See id. at 269-70 (ascertainability met

where class was identified as people who acquired specific securities during a specific period in

“domestic transactions”); see Langan v. Johnson & Johnson Consumer Companies, Inc., 897

F.3d 88, 91 n. 2 (2d Cir. 2018) (ascertainability met where class was identified as purchasers of

the two products before November 2012 and 2013, respectively, in 18 identified states). “The

standard for ascertainability is not demanding. It is designed only to prevent the certification of a

class whose membership is truly indeterminable.” Facebook IPO, 312 F.R.D. at 353.

         Here, class membership can easily be defined using objective criteria to identify subject

matter (individuals who purchased May or July Contracts in order to liquidate a short position),

timing (between March 30 and May 6, 2011 and/or June 7 and July 7, 2011, respectively).




                                                  17
      Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 26 of 30




Compare supra, fn. 2 (defining proposed Class) with Petrobras Securities, 862 F.3d at 269-70

and Johnson & Johnson, 897 F.3d at 91 n. 2. To make such a determination, Plaintiffs and the

Class will rely upon their sworn statements and the records of their actual trades. See, e.g.,

Amaranth, 269 F.R.D at 381 (finding a class ascertainable); Natural Gas, 231 F.R.D. at 180

(finding a class of purchases and/or sellers of futures contracts to be ascertainable).

Accordingly, the Class is defined using “objective criteria” satisfying the implied ascertainability

requirement.

IV.     PLAINTIFFS ALLEN AND LEDWITH HAVE CLASS STANDING WITH
        RESPECT TO THE MAY AND JULY CONTRACTS

        On three separate occasions, this Court has rejected Defendants’ challenges to standing

and held that Plaintiffs may assert claims arising from both May and or July Contracts.6 Cotton

II, 2018 WL 1737706 at *8–9; Cotton II, 371 F. Supp. at 100 (S.D.N.Y. 2019); Cotton IV, 2020

WL 5849142at *37. “A plaintiff has class standing if he plausibly alleges (1) that he personally

has suffered some actual ... injury as a result of the putatively illegal conduct of the defendant,

and (2) that such conduct implicates the same set of concerns as the conduct alleged to have

caused injury to other members of the putative class by the same defendants.” NECA-IBEW

Health & Welfare Fund v. Goldman Sachs & Co., 693 F.3d 145, 162 (2d Cir. 2012) (internal




6
  It is clear that only “one of the named Plaintiffs is required to establish standing in order to seek
relief on behalf of the entire class.” Cent. States Se. & Sw. Areas Health & Welfare Fund v.
Merck-Medco Managed Care, L.L.C., 504 F.3d 229, 241 (2d Cir. 2007). In other words, “[i]n a
class action, once standing is established for a named plaintiff, standing is established for the
entire class.” Kendall v. Emps. Ret. Plan of Avon Prods., 561 F.3d 112, 118 (2d Cir. 2009).


                                                  18
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 27 of 30




quotations and citations omitted).7 Nothing has changed since the Court’s previous decisions,

which establish that Plaintiffs satisfy both prongs.8

        First, the named Plaintiffs suffered actual injury as a result of Defendants’ illegal

conduct. See NECA-IBEW, 693 F.3d 1t 162. This Court has already identified the injury:

               During the Class Period, Allen liquidated short positions in the May
               Contract and long positions in the July Contract; and Ledwith
               liquidated short positions in both the May and July Contracts.
               Plaintiffs estimate that Allen's transactions resulted in net
               artificiality paid of $15,639.70 and Ledwith's transactions resulted
               in net artificiality paid of $56,062

Id. at *39.

        Likewise, this Court has determined that Plaintiffs have sufficiently alleged that their

injury resulted from Defendants’ alleged illegal conduct. In denying Defendants’ summary

judgment motion, the Court reaffirmed Judge Fox’s finding that the claims in this case are

analogous to the theory of persistent suppression alleged in both In re LIBOR, 299 F.Supp.3d

430 (S.D.N.Y. 2018) and In re Platinum and Palladium Antitrust Litig., 14-CV-9391 (GHW),

2017 WL 1169626 (S.D.N.Y. Mar. 28, 2017), on reconsideration, 449 F. Supp. 3d 290

(S.D.N.Y. 2020). Cotton IV, 2020 WL 5849142 at *39.

        This Court has acknowledged that Plaintiffs allege a single course of conduct to

manipulate the May and July contracts, i.e., that “Defendants acted uneconomically by (1) failing

to re-tender cotton, which further depleted deliverable supplies and further inflated prices; (2)

decertificating all of the cotton they received delivery on in the May Contract; and (3) refusing


7
  This Court has already held that Plaintiffs have sufficiently alleged standing under Article III
and the CEA. Cotton IV, 2020 WL 5849142, at *39; see Cotton II, 2018 WL 1737706, at *9.
8
  “At the class certification stage, the Second Circuit has approved of evaluating standing by
relying on the pleadings and ‘constru[ing] the complaint in favor of the complaining
party.’” Leber v. Citigroup 401(k) Plan Inv. Comm., 323 F.R.D. 145, 154 (S.D.N.Y. 2017)
(citing Denney v. Deutsche Bank AG, 443 F.3d 253, 263 (2d Cir. 2006)).


                                                 19
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 28 of 30




cheaper cotton from the cash market.” Cotton IV, 2020 WL 5849142, at *8 (internal citations

omitted); see id. at *8 (“Plaintiffs allege that Defendants’ conduct during the July 2011 contract

was substantially similar to their conduct during the May 2011 contract.”); see Cotton II, 2018

WL 1737706, at *1 (“Allen alleges that there was one claim for manipulation of both contracts

through an interconnected series of uneconomic acts by the defendants.”). In sum,

               [e]xtending the logic of Platinum and LIBOR to this case, Judge
               Fox concluded that Plaintiffs in this case are “alleging ongoing
               manipulation through a series of uneconomic acts and, thus, can be
               said to have alleged actual damages, adequately, to establish
               standing under the CEA.” This Court similarly concluded that “[t]he
               factual allegations in the TAC sufficiently allege that Ledwith
               ‘traded and lost money during defendants’ alleged market
               manipulation’ of the July 2011 Contract.”

Id. at *39 (internal citations omitted). Thus, this Court has identified sufficiently alleged injuries

(transacting in contracts at artificial prices) and found that those injuries arise from the same

unlawful course of conduct by Defendants. The first prong of class standing is satisfied.

       Plaintiffs also satisfy the second prong because Defendants’ ongoing, uneconomic

conduct “implicates the same set of concerns” with respect to both the May and July Contracts.

See NECA-IBEW, 693 F.3d at 163. Plaintiffs who held positions in the May Contract and/or the

July Contract have the same concerns. Plaintiffs have always alleged a single manipulative

scheme; indeed, the Court’s entire summary judgment analysis examined Defendants’ alleged

manipulation of the May and July contracts as a single, ongoing course of conduct. See Cotton

IV, 2020 WL 5849142, at *24-37. That the alleged course of uneconomic conduct was part of a

single scheme is also supported by the Court’s rejection of Defendants’ defenses to the CEA

claim, which applied equally to both the May and July Contracts. See id. at 26-27 (rejecting

argument as to both contracts regarding ICE oversight, that Defendants did not exacerbate

market congestion, and the shorts failed to adequately prepare for delivery); id. at *29-30



                                                 20
     Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 29 of 30




(rejecting Defendants’ argument that their positions in the May and July contracts were part of

hedging activity to satisfy large sales commitments throughout the time period); id. at *32

(rejecting the Defendants’ challenge to artificial prices by relying on its conduct in the cash

market from March through June, finding “that LDC Defendants’ transactions at higher prices in

the cash market constitute only four out of the 194 sales that Defendants made from March 1 to

June 22, 2011”).

        Moreover, the Court’s finding to support allegations of artificial prices show that

evidence is largely the same. Id. at *33 (“The sudden, historic rise in backwardation and spreads

in the May-July and July-December contracts, coupled with the divergence between the cash

market and the futures market, is further evidence of price distortion and an artificial price.”).

        The Court’s analysis of a unified course of conduct – not one bifurcated by separate

schemes for the May and July contract – continued in denying Defendants’ motion for summary

judgment on the Sherman Act claims.

               Plaintiffs plausibly allege that Defendants’ conduct—of acquiring
               large long positions and continuing to add to them, holding these
               positions while the rest of the market liquidated, insisting on record
               ratios of deliveries, depleting certificated supplies of cotton, turning
               down cheaper cotton in the cash market and overpaying for cotton
               in the futures market—was taken for the purpose of undermining
               competition and has no legitimate business purpose.

Id. at *37.

        Still further, though not required, Defendants themselves argue that they engaged in a

single course of conduct. In their Eighth Affirmative Defense, Defendants allege: “Defendants’

purchases of long positions in the May 2011 Contract and the July 2011 Contract were entered

into in connection with actual commercial need for cotton and were not undertaken with

manipulative intent.” Defendants’ Answer, ECF No. 90, p. 23; ECF No. 494, p. 22.




                                                 21
    Case 1:12-cv-05126-ALC-KNF Document 596 Filed 01/08/21 Page 30 of 30




       Thus, Plaintiffs each has a sufficient interest in proving Defendants’ entire series of

interconnected uneconomic acts because they show Defendants’ motivation, knowledge, ability,

and intent and also overcome Defendants’ affirmative defenses. In these circumstances,

Plaintiffs’ claims that they were injured in the May and July Contracts “implicate the same set of

concerns.” See Leber v. Citigroup 401(k) Plan Inv. Comm., 323 F.R.D. 145, 157 (S.D.N.Y.

2017) (where “claims involve similar inquiries and proof” they “implicate the same set of

concerns”). The second prong of class standing is satisfied.

                                         CONCLUSION

       The Court should grant Plaintiffs’ motion for class certification.

Dated: January 8, 2021
       New York, New York

                                      Respectfully submitted,

                                      /s/ Christopher Lovell
                                      Christopher Lovell
                                      Christopher M. McGrath
                                      Travis H. Carter
                                      LOVELL STEWART HALEBIAN JACOBSON LLP
                                      500 5th Avenue, Suite 2440
                                      New York, New York 10110
                                      Telephone: (212) 608-1900
                                      Facsimile: (212) 719-4677

                                      Interim Class Counsel




                                                22
